UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 333-145140-01 FIRSTENERGY SOLUTIONS CORP. 31-1560186 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2578 OHIO EDISON COMPANY 34-0437786 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2323 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY 34-0150020 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3583 THE TOLEDO EDISON COMPANY 34-4375005 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3141 JERSEY CENTRAL POWER & LIGHT COMPANY 21-0485010 (A New Jersey Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-446 METROPOLITAN EDISON COMPANY 23-0870160 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3522 PENNSYLVANIA ELECTRIC COMPANY 25-0718085 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90days. Yes (X)No() FirstEnergy Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Yes ()No(X) FirstEnergy Solutions Corp. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer (X) FirstEnergy Corp. Accelerated Filer () N/A Non-accelerated Filer (Do not check if a smaller reporting company) (X) FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Smaller Reporting Company () N/A Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes () No (X) FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company, and Pennsylvania Electric Company Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: OUTSTANDING CLASS AS OF November 6, 2008 FirstEnergy Corp., $0.10 par value 304,835,407 FirstEnergy Solutions Corp., no par value 7 Ohio Edison Company, no par value 60 The Cleveland Electric Illuminating Company, no par value 67,930,743 The Toledo Edison Company, $5 par value 29,402,054 Jersey Central Power & Light Company, $10 par value 14,421,637 Metropolitan Edison Company, no par value 859,500 Pennsylvania Electric Company, $20 par value 4,427,577 FirstEnergy Corp. is the sole holder of FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company common stock. This combined Form 10-Q is separately filed by FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. No registrant makes any representation as to information relating to any other registrant, except that information relating to any of the FirstEnergy subsidiary registrants is also attributed to FirstEnergy Corp. OMISSION OF CERTAIN INFORMATION FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Forward-Looking Statements: This Form 10-Q includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management’s intents, beliefs and current expectations. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Actual results may differ materially due to: · the speed and nature of increased competition in the electric utility industry and legislative and regulatory changes affecting how generation rates will be determined following the expiration of existing rate plans in Ohio and Pennsylvania, · the impact of the PUCO’s rulemaking process on the Ohio Companies’ ESP and MRO filings, · economic or weather conditions affecting future sales and margins, · changes in markets for energy services, · changing energy and commodity market prices and availability, · replacement power costs being higher than anticipated or inadequately hedged, · the continued ability of FirstEnergy’s regulated utilities to collect transition and other charges or to recover increased transmission costs, · maintenance costs being higher than anticipated, · other legislative and regulatory changes, revised environmental requirements, including possible GHG emission regulations, · the impact of the U.S. Court of Appeals’ July11, 2008 decision to vacate the CAIR rules and the scope of any laws, rules or regulations that may ultimately take their place, · the uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated) or levels of emission reductions related to the Consent Decree resolving the NSR litigation or other potential regulatory initiatives, · adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits and oversight) by the NRC (including, but not limited to, the Demand for Information issued to FENOC on May14, · the timing and outcome of various proceedings before the PUCO (including, but not limited to, the ESP and MRO proceedings as well as the distribution rate cases and the generation supply plan filing for the Ohio Companies and the successful resolution of the issues remanded to the PUCO by the Ohio Supreme Court regarding the RSP and RCP, including the recovery of deferred fuel costs), · Met-Ed’s and Penelec’s transmission service charge filings with the PPUC as well as the resolution of the Petitions for Review filed with the Commonwealth Court of Pennsylvania with respect to the transition rate plan for Met-Ed and Penelec, · the continuing availability of generating units and their ability to operate at or near full capacity, · the ability to comply with applicable state and federal reliability standards, · the ability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives), · the ability to improve electric commodity margins and to experience growth in the distribution business, · the changing market conditions that could affect the value of assets held in the registrants’ nuclear decommissioning trusts, pension trusts and other trust funds, and cause FirstEnergy to make additional contributions sooner, or in an amount that is larger than currently anticipated, · the ability to access the public securities and other capital and credit markets in accordance with FirstEnergy’s financing plan and the cost of such capital, · changes in general economic conditions affecting the registrants, · the state of the capital and credit markets affecting the registrants, and · the risks and other factors discussed from time to time in the registrants’ SEC filings, and other similar factors. The foregoing review of factors should not be construed as exhaustive. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor assess the impact of any such factor on the registrants’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statements. Also, a security rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time and each such rating should be evaluated independently of any other rating. The registrants expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events or otherwise. TABLE OF CONTENTS Pages Glossary of Terms iii-v Part I.Financial Information Items 1. and 2. - Financial Statements and Management’s Discussion and Analysis ofFinancial Condition and Results of Operations. FirstEnergy Corp. Management's Discussion and Analysis of Financial Condition and Results of Operations 1-46 Report of Independent Registered Public Accounting Firm 47 Consolidated Statements of Income 48 Consolidated Statements of Comprehensive Income 49 Consolidated Balance Sheets 50 Consolidated Statements of Cash Flows 51 FirstEnergy Solutions Corp. Management's Narrative Analysis of Results of Operations 52-54 Report of Independent Registered Public Accounting Firm 55 Consolidated Statements of Income and Comprehensive Income 56 Consolidated Balance Sheets 57 Consolidated Statements of Cash Flows 58 Ohio Edison Company Management's Narrative Analysis of Results of Operations 59-60 Report of Independent Registered Public Accounting Firm 61 Consolidated Statements of Income and Comprehensive Income 62 Consolidated Balance Sheets 63 Consolidated Statements of Cash Flows 64 The Cleveland Electric Illuminating Company Management's Narrative Analysis of Results of Operations 65-66 Report of Independent Registered Public Accounting Firm 67 Consolidated Statements of Income and Comprehensive Income 68 Consolidated Balance Sheets 69 Consolidated Statements of Cash Flows 70 The Toledo Edison Company Management's Narrative Analysis of Results of Operations 71-73 Report of Independent Registered Public Accounting Firm 74 Consolidated Statements of Income and Comprehensive Income 75 Consolidated Balance Sheets 76 Consolidated Statements of Cash Flows 77 i TABLE OF CONTENTS (Cont'd) Jersey Central Power & Light Company Pages Management's Narrative Analysis of Results of Operations 78-79 Report of Independent Registered Public Accounting Firm 80 Consolidated Statements of Income and Comprehensive Income 81 Consolidated Balance Sheets 82 Consolidated Statements of Cash Flows 83 Metropolitan Edison Company Management's Narrative Analysis of Results of Operations 84-85 Report of Independent Registered Public Accounting Firm 86 Consolidated Statements of Income and Comprehensive Income 87 Consolidated Balance Sheets 88 Consolidated Statements of Cash Flows 89 Pennsylvania Electric Company Management's Narrative Analysis of Results of Operations 90-91 Report of Independent Registered Public Accounting Firm 92 Consolidated Statements of Income and Comprehensive Income 93 Consolidated Balance Sheets 94 Consolidated Statements of Cash Flows 95 Combined Management’s Discussion and Analysis of Registrant Subsidiaries 96-111 Combined Notes to Consolidated Financial Statements 112-147 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 148 Item 4.Controls and Procedures – FirstEnergy. 148 Item 4T. Controls and Procedures – FES, OE, CEI, TE, JCP&L, Met-Ed and Penelec. 148 Part II.Other Information Item 1.Legal Proceedings. 149 Item 1A. Risk Factors. 149 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 149 Item 6.Exhibits. 150 ii GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Incorporated, owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE Pennsylvania Companies Met-Ed, Penelec and Penn PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 Signal Peak A joint venture between FirstEnergy Ventures Corp. and Boich Companies, that owns mining and coal transportation operations near Roundup, Montana, formerly known as Bull Mountain TE The Toledo Edison Company, an Ohio electric utility operating subsidiary Utilities OE, CEI, TE, JCP&L, Met-Ed and Penelec The following abbreviations and acronyms are used to identify frequently used terms in this report: ACO Administrative Consent Order AEP American Electric Power Company, Inc. ALJ Administrative Law Judge AMP-Ohio American Municipal Power-Ohio, Inc. AOCL Accumulated Other Comprehensive Loss ARB Accounting Research Bulletin ARO Asset Retirement Obligation ASM Ancillary Services Market BGS Basic Generation Service CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CBP Competitive Bid Process CO2 Carbon Dioxide DFI Demand for Information DOJ United States Department of Justice DRA Division of Ratepayer Advocate EIS Energy Independence Strategy EITF Emerging Issues Task Force EMP Energy Master Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ESP Electric Security Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 46R FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities" iii GLOSSARY OF TERMS, Cont’d. FIN 47 FIN 47, "Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143" FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” FMB First Mortgage Bond FTR Financial Transmission Rights GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases IRS Internal Revenue Service ISO Independent System Operator kV Kilovolt KWH Kilowatt-hours LIBOR London Interbank Offered Rate LOC Letter of Credit MEIUG Met-Ed Industrial Users Group MEW Mission Energy Westside, Inc. MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investors Service MRO Market Rate Offer MW Megawatts NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge NYMEX New York Mercantile Exchange OCA Office of Consumer Advocate OTC Over the Counter OVEC Ohio Valley Electric Corporation PCRB Pollution Control Revenue Bond PICA Penelec Industrial Customer Alliance PJM PJM Interconnection L. L. C. PLR Provider of Last Resort PPUC Pennsylvania Public Utility Commission PRP Potentially Responsible Party PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RCP Rate Certainty Plan RECB Regional Expansion Criteria and Benefits RFP Request for Proposal RPM Reliability Pricing Model RSP Rate Stabilization Plan RTC Regulatory Transition Charge RTO Regional Transmission Organization S&P Standard & Poor’s Ratings Service SB221 Amended Substitute Senate Bill 221 SBC Societal Benefits Charge SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment SFAS Statement of Financial Accounting Standards SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” iv GLOSSARY OF TERMS, Cont’d. SFAS 142 SFAS No. 142, “Goodwill and Other Intangible Assets” SFAS 143 SFAS No. 143, “Accounting for Asset Retirement Obligations” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 159 SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide TMI-1 Three Mile Island Unit 1 TMI-2 Three Mile Island Unit 2 TSC Transmission Service Charge VIE Variable Interest Entity v PART I. FINANCIAL INFORMATION ITEMS 1. AND 2. FINANCIAL STATEMENTS AND MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FIRSTENERGY CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS EXECUTIVE SUMMARY Net income in the third quarter of 2008 was $471 million, or basic earnings of $1.55 per share of common stock ($1.54diluted), compared with net income of $413million, or basic earnings of $1.36 per share of common stock ($1.34diluted) in the third quarter of 2007. Net income in the first nine months of 2008 was $1.01billion, or basic earnings of $3.32per share of common stock ($3.29diluted), compared with net income of $1.04 billion, or basic earnings of $3.39 per share of common stock ($3.35 diluted) in the first nine months of 2007. Three Months Nine Months Change in Basic Earnings Per Share Ended Ended From Prior Year Periods September 30 September 30 Basic Earnings Per Share – 2007 $ 1.36 $ 3.39 Gain on non-core asset sales – 2008/2007 (0.04 ) 0.02 Litigation settlement – 2008 - 0.03 Saxton decommissioning regulatory asset – 2007 - (0.05 ) Trust securities impairment (0.05 ) (0.09 ) Revenues 0.57 1.36 Fuel and purchased power (0.34 ) (1.16 ) Depreciation and amortization (0.02 ) (0.07 ) Deferral of new regulatory assets (0.10 ) (0.23 ) Investment Income – decommissioning trusts and corporate-owned life insurance 0.04 (0.05 ) Income tax adjustments 0.12 0.12 Other expense reductions 0.01 0.02 Reduced common shares outstanding - 0.03 Basic Earnings Per Share – 2008 $ 1.55 $ 3.32 Recent Market Developments In response to the recent unprecedented volatility in the capital and credit markets, FirstEnergy continues to assess its exposure to counterparty credit risk, its access to funds in the capital and credit markets, and market-related changes in the value of its postretirement benefit trusts, nuclear decommissioning trusts and other investments. FirstEnergy has taken severalsteps to strengthen its liquidity position and provide additional flexibility to meet its anticipated obligations and those of its subsidiaries. While FirstEnergy believes its existing sources of liquidity will continue to be available to meet its anticipated obligations, management is reviewing its 2009 plans to determine what adjustments should be made to operating and capital budgets in response to the economic climate to reduce the need for external sources of capital. Although this process is not yet complete, management expects that FirstEnergy's capital expenditures will be reduced from the levels previously anticipated; however, it expects to continue to meet commitments for required capital projects and necessary operational expenditures. Liquidity FirstEnergy has access to more than $4 billion of liquidity, of which approximately $1.9billion was available as of October31, 2008. FirstEnergy and its subsidiaries have approximately $404million available under a $2.75 billion revolving credit facility, with no one financial institution having more than 7.3% of the total commitment. An additional $1.1billion was available through other commitments including: bank credit facilities totaling $420million; a $300 million term loan with Credit Suisse, discussed below; and $550million of accounts receivable financing facilities. FirstEnergy had $456million of cash and cash equivalents as of October 31, FirstEnergy’s currently payable long-term debt includes approximately $2.1 billion of variable-rate PCRBs. The interest rates on these PCRBs are reset daily or weekly. Bondholders can tender their PCRBs for mandatory repurchase prior to their maturity with the purchase price payable from remarketing proceeds or, if the PCRBs are not successfully remarketed, by drawings under irrevocable direct pay LOCs. Prior to September 18, 2008, FirstEnergy had not experienced any unsuccessful remarketings of these variable-rate PCRBs. 1 Coincident with recent disruptions in the variable-rate demand bond and capital markets generally, certain of the PCRBs have been tendered by bondholders to the trustee. As of October 31, 2008, $72.5 million of the PCRBs, all of which are backed by Wachovia Bank LOCs, had been tendered and not yet successfully remarketed. Of these, draws on the applicable LOCs were made for $72.4 million, all of which Wachovia honored. The reimbursement agreements between the subsidiary obligors and Wachovia require reimbursement of outstanding LOC draws by March 2009. As a further safeguard in the event of future draws on these LOCs, in early October 2008 FirstEnergy negotiated with the banks that have issued the LOCs to extend the term of the respective reimbursement obligations. Approximately $902 million of LOCs that previously required reimbursement of LOC draws within 30 days or less were modified to extend the reimbursement obligations to six months or June 2009, as applicable. FirstEnergy also enhanced its liquidity position during this period of turmoil in the credit and capital markets by securing, on October 8, 2008, a $300 million secured term loan facility with Credit Suisse. Under the facility, FGCO is the borrower and FES and FirstEnergy are guarantors. Generally, the facility is available to FGCO until October 7, 2009, with a minimum borrowing amount of $100 million and with repayment due 30 days after the borrowing date subject to extension at the end of each quarter until two days after the release of results of operations.
